PER CURIAM.
Appellee, James J. Wolf, has informed this court that the issues raised by appellant, Volusia County, are “virtually identical” to those raised in County of Volusia v. Carrin, 666 So.2d 603 (Fla. 5th DCA 1996). In Car-rin we found the trial court erred by ordering reimbursement to the defendant for costs such as “expert witness fees and associated expert expenses, video deposition transcripts, travel, copies of documents obtained from the state attorney and service of subpoenas by private process servers.” Id. at 604. In the instant case, the county challenges the award of virtually the same costs as those described above, costs which, in both cases, were awarded pursuant to section 939.06, Florida Statutes (1995). The county concedes that the award of costs of $924.50 for witness fees, sheriff expenses, and clerk of the court expenses was proper and does not challenge this portion of the final judgment. Accordingly, and consistent with this court’s opinion in Carrin, the cost award totalling $16,280.43 is reversed and the cause remanded, with directions to enter judgment in favor of Wolf for $924.50.
REVERSED IN PART; AFFIRMED IN PART, REMANDED.
PETERSON, C.J., and DAUKSCH and ANTOON, JJ., concur.